     17-00055-ee Dkt 48 Filed 10/15/18 Entered 10/15/18 11:05:44 Page 1 of 2



__________________________________________________________________
                                             SO ORDERED,



                                             Judge Edward Ellington
                                             United States Bankruptcy Judge
                                             Date Signed: October 15, 2018

              The Order of the Court is set forth below. The docket reflects the date entered.
__________________________________________________________________
                    IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

IN RE: CHARLES SAMUEL FILLINGANE                                              CASE NO. 17-01095-EE
and FREIDA LYNNE FILLINGANE                                                            CHAPTER 7

DEBTORS

BANKPLUS                                                                               PLAINTIFF

v.                                                                ADV. PROC. NO. 17-00055-EE

CHARLES SAMUEL FILLINGANE                                                             DEFENDANT

        AGREED ORDER ON BANKPLUS’S UNOPPOSED MOTION TO EXTEND
                 CERTAIN SCHEDULING ORDER DEADLINES

       is maer is before the Court on BankPlus’s Unopposed Motion to Extend Certain

Scheduling Order Deadlines (Dkt. # 47, the “Motion”), which requests the extension of certain

deadlines in the Scheduling Order (Dkt. # 21, the “Scheduling Order”) entered in this adversary

proceeding. e Court, having considered the Motion, being fully advised in the premises, and

having been advised that BankPlus and Defendant Charles Samuel Fillingane (the “Defendant”)

have agreed to the relief set forth herein, ﬁnds that the Motion is well taken and should be

granted.

       IT IS THEREFORE ORDERED that the Scheduling Order shall be, and hereby is,

amended so that all motions, with exception of evidentiary in limine motions, shall be served on

or before October 19, 2018.
                                    ## END OF ORDER ##
    17-00055-ee Dkt 48 Filed 10/15/18 Entered 10/15/18 11:05:44 Page 2 of 2




SUBMITTED TO THE COURT BY:

/s/ Christopher H. Meredith
William H. Leech, MSB No. 1175
Sarah Beth Wilson, MSB No. 103650
Christopher H. Meredith, MSB No. 103656
Shauncey G. Hunter, MSB No. 109185
Copeland, Cook, Taylor & Bush, P.A.
600 Concourse, Suite 100
1076 Highland Colony Parkway (Zip—39157)
P.O. Box 6020
Ridgeland, MS 39158
Telephone: (601) 856-7200
Facsimile: (601) 856-7626
bleech@cctb.com
sbwilson@cctb.com
cmeredith@cctb.com
shunter@cctb.com
Counsel for BankPlus


AGREED TO AND APPROVED FOR ENTRY BY:

/s/ Frank H. Coxwell
Frank H. Coxwell, MSB No. 7781
Coxwell & Associates PLLC
500 North State Street
Jackson, Mississippi 39201
Phone: (601) 948-4450
Fax: (601) 608-7858
frank@coxwellaorneys.com
Counsel for the Defendant




                                           2
